DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 

This action is responsive to the original application filed on 7/26/2018 and the Remarks and Amendments filed on 5/6/2022.

Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 14, and 18

Controlling integration of the candidate feedback training samples with the refined training corpus, the controlling being based at least in part on whether accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy of classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus, wherein the controlling integration comprises comparing a first and second accuracy where the second determined accuracy being the accuracy of classification performed based on training that does not include the candidate feedback training samples, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Williams (US 20150254555 A1) discloses classifying data using machine learning that may be incrementally refined based on expert input, but fails to disclose controlling integration of the candidate feedback training samples with the refined training corpus, the controlling being based at least in part on whether accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy of classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus, wherein the controlling integration comprises comparing a first and second accuracy where the second determined accuracy being the accuracy of classification performed based on training that does not include the candidate feedback training samples, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Further, Fan (US 20130246046 A1) discloses automatically constructing semantic relation topics based on the characterization of the existing semantic relations, and group instances of the training data into the semantic relation topics to detect new semantic relations, but fails to disclose controlling integration of the candidate feedback training samples with the refined training corpus, the controlling being based at least in part on whether accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy of classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus, wherein the controlling integration comprises comparing a first and second accuracy where the second determined accuracy being the accuracy of classification performed based on training that does not include the candidate feedback training samples, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127